         Case 2:20-cv-04096-GAM Document 114 Filed 04/16/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 COMMONWEALTH OF PENNSYLVANIA, STATE
 OF CALIFORNIA, STATE OF DELAWARE,
 DISTRICT OF COLUMBIA, STATE OF MAINE,
 COMMONWEALTH OF MASSACHUSETTS, and
 STATE OF NORTH CAROLINA,

                                 Plaintiffs,                  No. 2:20-cv-4096

                         v.

 LOUIS DEJOY, in his official capacity as United States
 Postmaster General; RON A. BLOOM, in his official
 capacity as Chairman of the Postal Service Board of
 Governors; and the UNITED STATES POSTAL
 SERVICE,

                                 Defendants.


                      Third Joint Stipulation to Modify Briefing Schedule

        Pursuant to this Court’s Guidelines for extensions of time, Plaintiffs and Defendants

jointly stipulate to the following modified briefing schedule, which extends by four weeks the

schedule ordered by this Court (ECF No. 113). No trial is scheduled, so these extensions will not

delay the scheduling of trial.

        By May 14, 2021, all discovery shall conclude.

        By May 28, 2021, Plaintiffs will file a motion for summary judgment.

        By June 4, 2021, any amicus brief in support of Plaintiffs’ motion for summary

        judgment is due.

        By June 18, 2021, Defendants will file a combined cross-motion for summary

        judgment and opposition to Plaintiffs’ motion for summary judgment.
        Case 2:20-cv-04096-GAM Document 114 Filed 04/16/21 Page 2 of 2




       By June 25, 2021, any amicus brief in support of Defendants’ cross-motion for

       summary judgment is due.

       By July 2, 2021, Plaintiffs will file a combined reply in support of their motion for

       summary judgment and opposition to Defendants’ cross-motion for summary

       judgment.

       By July 16, 2021, Defendants will file a reply in support of their cross-motion for

       summary judgment.



April 15, 2021                                      Respectfully submitted,

BRIAN M. BOYNTON                                    JOSH SHAPIRO
Acting Assistant Attorney General                   Attorney General
                                                    Commonwealth of Pennsylvania
ERIC R. WOMACK
Assistant Branch Director                           MICHAEL J. FISCHER (Pa. Bar. No.
Federal Programs Branch                             322311)
                                                    Chief Deputy Attorney General
/s/ Kuntal V. Cholera
KUNTAL V. CHOLERA                                   /s/ Aimee D. Thomson
Trial Attorney                                      AIMEE D. THOMSON (Pa. Bar. No.
U.S. Department of Justice                          326328)
Civil Division, Federal Programs Branch             RYAN B. SMITH (Pa. Bar. No. 324643)
1100 L Street, NW                                   JACOB B. BOYER (Pa. Bar. No. 324396)
Washington, D.C. 20005                              Deputy Attorneys General
kuntal.cholera@usdoj.gov                            Office of Attorney General
                                                    1600 Arch Street, Suite 300
Attorneys for Defendants                            Philadelphia, PA 19103
                                                    (267) 374-2787
                                                    athomson@attorneygeneral.gov

                                                    Attorneys for Plaintiffs


APPROVED BY THE COURT:

 /s/ Gerald Austin McHugh
United States District Judge
                                  4/16/21


                                                2
